Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 11/29/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-8, 14-17, 19-22, 25-31 remain pending.
Response to Arguments
Applicant’s arguments, dated 11/29/2021, have been fully considered and are deemed moot in view of the amendment to the claims, such are addressed in the prior art rejection below.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Here, giving the claims their broadest reasonable interpretation, and level of one of ordinary skill in the art and their understanding would have found the synchronization of the changeover process to include a first and second time sequence as claimed.  The claimed time sequence does not specifically articulate the time period and merely discloses some arbitrary time sequence that comprises the time period over which the transforming device or filling device has already take place.   The synchronization of these processes, in order to reduce the changeover time, will result in the changeover of the transforming device and the filling device 
The applicant’s mere arguments that Stoiber does not disclose the broad claim language, the examiner notes that it is the combination of references that disclose the broad claim language and it is the combination of references that make obvious the claims as drafted.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 14-17, 19-23, 25-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires heating of the transforming device and filling device “before beginning operation of the system for producing beverage containers”; however, it is unclear how the heating that is part of the operation of the system can occur before the operation (i.e. heat is necessary part of the claimed operation and therefore the beginning of the operation for the production will include the heating steps.  Therefore, the applicants have failed to provide the subject matter in the specification that would illustrate that the heating can be before the operation of the system as claimed.
Dependent claims do not cure the deficiencies of the claims from which they depend.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 14-17, 19-23, 25, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012206295 A1 by Wasserle, hereafter Wasserle collectively with US Patent Application Publication 20130207319 by Haesendockz et al., US Patent 5470218 by Hillman et al., US Patent Application Publication 20120312419 by Wagner and US Patent Application Publication 20130052295 by Schoenberger et al. ALONE or further with US Patent 20090178264 by Stoiber.
*** Please note US Patent Application Publication 20150052853 is being used as an English translation of the DE 102012206295 A1 as such is an English language application that 
Wasserle discloses a method for carrying out a changeover process in a system for producing beverage containers (0003-0006), wherein this system in operation produces plastic containers from plastic parisons by a transforming device (blow molding machine, see 0045) and these produced containers are transported to a filling device and the containers are filled with a liquid (0003-0006, 00045).  Wasserle discloses a central control unit for efficiently processing different types of containers and disclose the central control unit communicates with the devices of the system including the filling device and the blow molding machines (0042-0045) and therefore these two systems through the control unit will at least intermittently be in data communication.  As for the requirement of characteristic for the changeover status of the devices, Wasserle discloses carrying out of the changeover process (0011) and utilizes the central communication device to communication to all the devices in the production line and adjust the filling process based on production delays in the devices and therefore it would have been obvious provided the device a value which is characteristic for a changeover status of this transforming device.   Additionally, the examiner cites here Haesendockz et al. which discloses control unit for providing a characteristic of the changeover status (Figure 14 and accompanying text) and therefore modification of Wasserle to include a changeover status characteristic would have been obvious in view of the discussion of Wasserle that desires to use central control unit for information regarding production delays or modifications and Haesendockz et al. discloses changeover status is a variable that is provided via a control device.  

Wasserle discloses standard liquid filling; however, fails to disclose the liquid is introduced into the container at a temperature of over 50 C.  However, Wagner, also discloses hot filling beverages into a container via heating to a temperature of 80-90C and then filling (0005) to ensure that the bottle is sterilized and the liquid is simultaneously pasteurized (0003).  Therefore, taking the level of one of ordinary skill in the art, using hot filling as taught by Wagner would have been obvious as predictable because Wasserle discloses using known filling methods and Wagner shows that known methods include the hot filling.
Applicant’s requirement that there is a first predetermined time sequence and a second predetermined time sequence are a time period which heating has already taken placed is 
Additionally, the examiner cites here US Patent 20090178264 by Stoiber.  Stoiber discloses the obviousness of performing the process steps simultaneously, such that the longest period of time (i.e. the claimed first predetermined time sequence) encompasses all the shortest period of times (i.e. the second predetermined time sequence) and therefore, taking the references for its entire teaching, it would have been obvious to one of ordinary skill in the art to have reduced the dead time and use a cycle time goes according to the longest time needed.    
As for the requirement for heating prior to blow molding, at least the Stoiber reference discloses need to heat the blow molding system prior to beginning the blow molding (0035) and therefore would encompass the claimed requirement, i.e. heating the blow molding machine.  At the very least, taking the level of one of ordinary skill in the art at the time of the invention it 
Claim 2:  Haesendockz discloses changeover process involves changing at least one element of the blow molding device (0010, see changing of blow molds in part or in whole).
Claim 3:  Haesendockz discloses changeover process involves changing at least one changing of blow molds in part or in whole, wherein such can reasonably be considered a first set of molds and a second set of molds (0010).
Claim 4:  Wagner discloses a filling device is heated (see 0005 regarding heat pump/heat exchanger).
Claim 5:  Wagner discloses flash heating (0016).
Claim 6:  claims require the time sequence is based on a temperature of one of the transforming device or filling device.  Schoenberger discloses that a different mold will require different heating times and taking into consideration these times, it would have been obvious to have based the time sequences on the temperature as such would directly affect the length of time for heating (i.e. higher start time less time to reach required time).  At the very least, the time sequence will always be based on the temperature since the claims fail to specifically articulate the relationship.

Claim 14:  Wasserle discloses what can reasonably be direct data exchange via controller that contains various communications pathways (0045) and therefore taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention it would have been obvious to include a communication pathway between the transformation device and the filling device as claimed.
Claim 15-16: Wagner discloses controlling flash heater, or heating device and as discussed above Wasserle discloses the various communication pathways to increase control 
Claim 17 and 19:  As outlined in detail above, Wasserle discloses controlling the process that includes communication, i.e. data output, between the various process devices and therefore it would have been obvious to use all the necessary data to achieve control over the process, including the duration (Wasserle is concerned with time delays) and temperatures (which directly affect the durations).
Claim 20:  The function is not specifically articulated and therefore since the heating of the flash heater will always be some undefined function of the start of the heating element of the transforming device.  In other words, a function or math formula will always exist between the two variables and since the function is not defined, it is the examiners position that this claim is met by the prior art.
Claim 21:  Wagner discloses the flash heater is started automatically or would be obvious to do such based on controlling of Wasserle.  Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Claim 28:  The claims include comprising language and therefore end of changeover can be considered an interruption once an undefined time window has expired and no confirmation is input.  Additionally, the next changeover can be considered an operation that is interrupted as claimed.
.

Claims 7-8, 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber taken collectively with US Patent Application Publication 20110260372 by Hahn et al.
Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber discloses all that is taught above.  The references discloses and make obvious efficient changeover taking into consideration the times of heating.  However, the examiner notes Hahn, also disclosing a filling device in communication with a blow molding device (0032-0033, 48-53) and discloses upon restarting a period of time occurs and the two processes (heating for blow molding and liquid filling) will be synchronized via controllability of the process.  Therefore, because the reference acknowledges the time period for the bottle to pass through the heating and thereafter blow molding process prior to filling and the benefit of synchronization of the processes, it would have been obvious to have determined the time to initiate heating in each of the devices to achieve the successful production.
Claims 20-22 and 25:  As discussed above, Hahn discloses synchronized via controllability of the process and such would be recognized by one of the ordinary skill in the art to include time functions and starting the heating for the blow molding and liquid filling and thus taking the references collectively it would have been obvious to take into consideration time as claimed when synchronization via controllability of the process.  In other words, the .

Claims 26-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber taken collectively with US Patent Application Publication 20150037518 Haner et al.
Wasserle collectively with Haesendockz et al., Hillman, Wagner and Schoenberger ALONE or further with Stoiber taken discloses all that is taught above.  Haezenbdockz discloses the conversion process confirmation input to confirm the process is carrier out on a device is completely contained during an undefined time window (see figure 14) and therefore using this button to indicate changeover is complete would have been obvious to one of ordinary skill in the art.   
The references discloses change over process for blow molding; however, fail to explicitly disclose running a test.  However, Haner, which also disclose a control of blow molding, discloses running a test after changeover (0017) and therefore taking the references 
Time window is not defined, nor is the length of the escalation stage and therefore the prior art heating would necessarily have this requirement, i.e. maintaining heat for a finite duration during some arbitrary time window.  Interrupting operation is also not specifically defined as to what is interrupted and therefore the conversion process can reasonably be considered an interruption operation that takes place after the expiration of the time window as claimed.  
Claim 27:  Hasendockz discloses a user input for changeover completion and stop operation (see figure 14 and accompanying text) and therefore using these buttons and control functions would have been obvious to one of ordinary skill in the art at the time of the invention.   
Claim 29:  The prior art discloses all that is taught above and makes obvious using the time length of time necessary for heating blow moulds as discussed above and in the prior office action.  As for the outputting of the various time values, the examiner cites here Hillman, which discloses the control of various work stations associated with container production (i.e. blow molding, etc., see column 1, lines 25-30, 50-60) and discloses using a central control unit with a monitor and touch screen that is used to output and display all the various time dependent process parameters and other control functions (see figures) and controlling the time and time delays of each stage of production (see column 4, lines 45-55).  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, who desires to control the process of Wasserle, it would have been obvious to have modified the Wasserle central 
Claim 30: A time window is not defined by this claim, nor is the length of the escalation stage and therefore the prior art heating would necessarily have this requirement, i.e. maintaining heat for a finite duration during some arbitrary time window that includes the changeover. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to automate, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P TUROCY/Primary Examiner, Art Unit 1718